Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 7, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  162688(47)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 162688
  v                                                                 COA: 353570
                                                                    Ontonagon CC: 19-000047-AR
  RONALD DEAN EHINGER,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to exceed the page
  limitation for his application for leave to appeal is GRANTED. The 62-page application
  submitted on April 2, 2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 7, 2021

                                                                               Clerk